Citation Nr: 0902078	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for corns of the right toe 
with itching.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 through 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran appears to have raised the issue of entitlement 
to service connection for corns on his left foot.  The 
current appeal is limited to a discussion of corns on his 
right foot.  This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

There is competent medical evidence both for and against 
establishing that the veteran's right foot corns are a result 
of the boots he wore during his tour in the Persian Gulf.


CONCLUSION OF LAW

It is as likely as not that the corns of the right toe with 
itching were incurred during active service.  38 U.S.C.A. §§  
1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.303(a), (d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
corns of the right toe with itching.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

In this case, the evidence shows that the veteran currently 
has corns on the toes of the right foot.  In particular, the 
May 2008 VA examiner included in his diagnoses "corn right 
little toe."  Outpatient treatment records show that the 
veteran has treated with private podiatrists for several 
years.  The question, therefore, is whether the veteran's 
current disability is causally connected to his period of 
active service.

A review of the service medical records reveals that they are 
devoid of evidence that the veteran treated in a podiatry 
clinic at any time during service, or otherwise complained of 
issues with his feet.  The September 1987 enlistment 
examination and September 1991 separation examination are 
both negative as to any issues with the feet.  In July 1991, 
the veteran himself checked the box "No" for "foot 
trouble" on a Report of Medical History.  There is simply no 
evidence of a foot disability during active service.  That 
does not, however, mean that establishing service connection 
is impossible.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The claims folder, in its entirety, was reviewed in order to 
determine whether there exists any evidence that the 
veteran's right toe corns are, in fact, related to service.  
He contends the corns are due to the boots he wore during his 
tour in the Persian Gulf.  See March 2007 statement by the 
veteran.  The veteran's statements, however, are not 
competent evidence of current diagnoses, or connections to 
military service. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a medical nexus is required for 
service connection in this case.

The record shows that the veteran first sought medical 
treatment relative to his feet in February 1994, several 
years after his discharge from service.  The handwritten 
notes show that he had a corn on one of the toes of his right 
foot at that time.  There is no discussion of the cause.  In 
fact, there are only two records in the claims folder that 
discuss the etiology of the veteran's right foot corns.

In December 2002, a private podiatrist submitted a report 
suggesting that the veteran complained of itching between his 
toes, which onset ten years prior.  The doctor documented the 
veteran's report that he wore boots in service on consecutive 
days without the ability to bathe his feet.  The podiatrist 
noted the veteran's hyperkeratotic lesions on the fifth 
digits and went on to opine that it is as likely as not that 
the veteran's foot condition is a "direct result of his 
service in the Persian Gulf environment."

In May 2008, the veteran was afforded a VA examination to 
assess the etiology of his right foot corns.  The examiner 
reported, based on the veteran's reported history, that the 
date of onset of the right foot condition was 1991.  The 
veteran's work as a prison guard, which requires him to be on 
his feet all day, was also noted.  Physical examination 
revealed the "corn dorsum little toe."  The examiner went 
on to opine that the veteran's right foot condition is less 
likely as not caused by or a result of a disorder, injury or 
incident of active duty.  The noted basis for this opinion 
was the examiner's review of the claims folder and his 
clinical experience, and that there was no problem with the 
foot noted until 1994.  There is no additional evidence 
either for or against the veteran's claim.

To summarize, there is one competent medical opinion 
supporting the veteran's contention that his current right 
foot corns are related to the nature of his wearing boots 
during his tour of duty in the Persian Gulf.  There is no 
reason for the Board to question the veteran's contention 
that he wore boots for days in a row while in the Gulf, and 
there is no reason this physician needed a review of the 
claims folder to make his determination.  It is not a 
question of whether the corns manifested in service, but 
whether a competent medical examiner can conclude that the 
corns are due to a circumstance the veteran experienced 
during his active duty.  The private examiner clearly felt it 
was as likely as not possible.  On the other hand, the VA 
examiner suggested that it is not as likely as not, due to 
the length of time after service that the veteran sought 
treatment for the corns.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In this case, 
because there is competent medical evidence to support the 
veteran's claim and equal evidence that is not in favor of 
the claim, the Board finds that the evidence is in equipoise.  
Service connection is, therefore, warranted, because it is as 
likely as not that the veteran's right foot corns are a 
result of the boots he wore during his tour in the Persian 
Gulf.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time. Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for corns of the right toe 
with itching is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


